Gould, Associate Justice.
Whilst this case differs somewhat in its facts from that of Samuel Andrews v. Heirs of *585John Spear, in connection with which it has been briefed, the questions discussed are the same, and, with one exception, may be disposed of by a reference to the opinion in that case.
In this case, however, there was a suggestion, on the part of defendants, of improvements in good faith, and it appears by bill of exceptions that the court excluded all evidence as to the value of improvements by Andrews, one of defendants, on the ground that he was not a possessor in good faith. We see nothing in the record justifying the court in withdrawing from the jury the issue as to the good faith of Andrews and the other defendants. Even if he was aware that Mahood claimed under deeds defectively acknowledged, this is not inconsistent with his good faith in purchasing from Mm. (Berry v. Donley, 26 Tex., 737.) The action of the court in excluding evidence as to improvements was erroneous ; and as the point was properly reserved, and is covered by the assignment of error, it is fatal to the judgment. Accordingly, the judgment is reversed and the cause remanded.
Reversed and remanded.